FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit
                     UNITED STATES COURT OF APPEALS                 July 14, 2009
                            FOR THE TENTH CIRCUIT               Elisabeth A. Shumaker
                                                                    Clerk of Court


    UNITED STATES OF AMERICA,

                Plaintiff-Appellee,

    v.                                                    No. 09-4054
                                                (D.C. No. 2:06-CR-00851-TS-1)
    RUBEN SERRATO,                                         (D. Utah)

                Defendant-Appellant.


                            ORDER AND JUDGMENT *


Before TACHA, TYMKOVICH, and HOLMES, Circuit Judges.



         This matter is before the court on the government’s motion to enforce the

appeal waiver contained in defendant’s plea agreement. The motion is filed

pursuant to United States v. Hahn, 359 F.3d 1315 (10th Cir. 2004) (en banc)

(per curiam). In response, defendant, through counsel, states that summary

disposition of the direct appeal is appropriate. Resp. at 2, 7. Defendant does not



*
      This panel has determined unanimously that oral argument would not
materially assist the determination of this appeal. See Fed. R. App. P. 34(a)(2);
10th Cir. R. 34.1(G). The case is therefore ordered submitted without oral
argument. This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and
10th Cir. R. 32.1.
concede that he knowingly and voluntarily waived his appellate rights, or that

enforcing the waiver would not result in a miscarriage of justice. Id. at 2-6; see

Hahn, 359 F.3d at 1325 (identifying factors used to determine if appeal waiver is

valid). Rather, he contends these issues, and any potential

ineffective-assistance-of-counsel claims, would be better addressed in a collateral

proceeding. Resp. at 2-7.

      Accordingly, the government’s motion is GRANTED, and the appeal is

DISMISSED.



                                       ENTERED FOR THE COURT
                                       PER CURIAM




                                         -2-